Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

The amendment filed on November 12, 2020 has been considered.

	Claim Objections

Claims 1, 18, and 20 are objected to because of the following informalities: 
- claim 1, before “magnetic field measurements” (lines 17-18, 22-23), should insert – the --.
- claim 18, “that portable device” (line 4) lacks antecedent basis; before “magnetic field measurements” (line 15), should insert – the --; “resulting in multiple magnetic field measurements being correlated with multiple determined positions” *lines 16-17) is redundant of “magnetic field measurements are correlated with each determined position for each portable device” (lines 15-16).
- claim 20, “that portable device” (line 9), “the uncertainties” (line 14) lack antecedent basis; before “magnetic field measurements” (line 12), should insert – the --; “resulting in multiple magnetic field measurements being correlated with multiple determined positions” *lines 13-14) is redundant of “magnetic field measurements are correlated with each determined position for each portable device” (lines 12-13).


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, 18, and 20, the limitation of “generating a magnetic fingerprint map, based at least in part on the determined parameters of the probability distribution functions for magnetic field measurements at each determined position” is not described in sufficient detail by the written description. For example, the specification discloses “a magnetic fingerprint database can be updated every time a sufficient amount of new magnetic field measurements and/or other sensor data bcomes available, either as a result of a is not based on a probability distribution function. Furthermore, the specification discloses “the magnetic fingerprint map is updated by updating the parameters of the probability distribution function using the additional magnetic field measurements together with existing information” (paragraph 0073, lines 3-5). The probability distribution function is updated. How does that result in the magnetic fingerprint being updated? Accordingly, the passage does not disclose in sufficient detail how the “magnetic fingerprint map is updated” by “updating the parameters of the probability distribution function using the additional magnetic field measurements together with existing information”. The specification further discloses “the magnetic fingerprint map is updated by substituting the parameters of the probability distribution function for the additional magnetic field measurements for existing information. Substituting the parameters of the probability distribution function for the additional magnetic field measurements may be based at least in part on a comparison of existing information and information corresponding to the additional magnetic field measurements” (paragraph 0074, lines 3-8). Again, the probability distribution function is updated. How does that result in the magnetic fingerprint being updated? Accordingly, the passage does not disclose in sufficient detail how the “magnetic fingerprint map is updated” by “substituting the parameters of the probability distribution function for the additional magnetic field measurements for existing information”. Art Kay “Introduction and Review of Statistics” defines the Probability based at least in part on the determined parameters of the probability distribution functions for magnetic field measurements at each determined position” based on this definition.
 
	Prior Art Note

Claims 1-20 do not have prior art rejections.
The combination as claimed wherein a method and system for generating a magnetic fingerprint map comprising converting the magnetic field measurements and the associated uncertainties from a device frame to a unified fingerprint frame, based at least in part on the determined orientations; determine parameters of a probability distribution function for magnetic field measurements and mitigate contaminating measurements at each determined position based at least in part on the converted magnetic field measurements and associated uncertainties; and generating a magnetic fingerprint map, based at least in part on the determined parameters of the probability distribution functions for magnetic field measurements at each determined position (claims 1, 18, 20) is not disclosed, suggested, or made obvious by the prior art of record.

Response to Arguments

November 12, 2020 have been fully considered but they are not persuasive.
With regard to the 112(a) rejections, Applicants argue “Applicant directs the Examiner to paragraph [0047] of Applicant’s specification, which explains that “a magnetic fingerprint map can be considered as a database in which every record contains a 3D vector estimate of the magnetic field at defined positions.””
Examiner’s position is that the magnetic fingerprint map is not just a database but “functions to provide mapping between patterns of magnetic field measurements and known positions” (paragraph 0047, lines 1-2). The written description does not describe in sufficient detail how providing mapping between patterns of magnetic field measurements and known positions is based on the probability distribution functions. 
Applicants further argue “it is further clear that the generated map includes uncertainty information, which as noted are the determined parameters of the probability density functions and this provides the linkage between the converted magnetic field measurements and associated uncertainties and the map generation.”
Examiner’s position is that “[p]arameters of a probability distribution function for magnetic field measurements are determined and contaminating measurements may be mitigated based at least in part on the converted magnetic field measurements and 
associated uncertainties …” (paragraph 0009, lines 10-12). Thus, the uncertainty information are related to but are not the determined parameters of the probability density functions. Furthermore, the specification discloses that “[t]he system also has remote processing resources configured to receive the information and sensor data implement a fingerprinting mapping module to determine parameters of a probability distribution function for magnetic field 
measurements …” (paragraph 0010, lines 5-8). The passage discloses that the parameters of a probability distribution function for magnetic field measurements are determined based on the fingerprinting mapping module. Thus, the passage discloses the opposite of “generating a magnetic fingerprint map, based at least in part on the determined parameters of the probability distribution functions for magnetic field measurements at each determined position”.
	Applicants further argue “the specification (paragraphs 0049, 0051, 0052, 0054-0059) as originally filed contains ample description of how to perform these operations (i.e. linkage between the converted magnetic field measurements and associated uncertainties and the map generation).”
	Examiner’s position is that paragraphs 0049, 0051, 0052, 0054-0059 do not disclose in sufficient detail “generating a magnetic fingerprint map, based at least in part on the determined parameters of the probability distribution functions for magnetic field measurements at each determined position”. On the contarry, paragraph 0059, for instance, discloses “an iterative technique exemplified by the flowchart depicted in FIG. 6 for implementing a robust algorithm for determining probability density function parameters. The inputs received in 600 are the magnetic field measurements and their uncertainties as expressed in the fingerprint frame according to the above discussion.” Thus, the paragraph discloses implementing a robust algorithm for determining probability density function parameters is based on the magnetic field measurements and their uncertainties as expressed in the fingerprint frame.

	Examiner’s position is that the magnetic fingerprint does not include the probability density function parameters. Instead, the magnetic fingerprint includes uncertainty data (see paragraph 0047, lines 2-6); thus, when the uncertainty data is updated, the map is inherently is also updated. Parameters of a probability distribution function for magnetic field measurements are determined and contaminating measurements may be mitigated based at least in part on the converted magnetic field measurements and associated uncertainties …” (paragraph 0009, lines 10-12). Thus, the written description is not clear about how updating the probability density function would result in the magnetic fingerprint being updated.
Applicant’s remaining arguments have been considered but are traversed in view of the discussions above.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ronen (US 2014/0335893) discloses generating and using a location fingerprinting map (Title, Abstract).
.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.



/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        February 27, 2021